Colden, J.
Motion by defendant, Consolidated Edison Company of New York, Inc., for an order suppressing an examination of it, because of plaintiffs’ failure to file said deposition in accordance with rule 132 of the Buies of Civil Practice.
Plaintiffs oppose the motion on the ground that there is no authority in the Civil Practice Act for the filing of such a deposition, and claim that any rule to the contrary is invalid.
A rule of Civil Practice is invalid only if it is inconsistent with the provisions of the Civil Practice Act. There is no incon sistency between rule 132 and the provisions of the Civil Practice Act.
Accordingly, the motion is granted, unless within ten days after service of a copy of the order to be entered hereon, plaintiffs file the deposition in accordance with rule 132 of the Buies 5>f Civil Practice.
Settle order on notice.